                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




SCOTT KOCHER, as Personal Representative
of the Estate of Ashley Benson,

               Plaintiff,                                                   No. 3:18-cv-00449-SB

       V.                                                                OPINION AND ORDER

HILTON WORLDWIDE HOLDINGS, INC.
et al.,

               Defendants.



MOSMAN,J.,

       On November 9, 2018, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F&R) [43], recommending that Plaintiffs Motion to Remand [12] should be

GRANTED. Plaintiff and Defendants filed both Objections to the F&R [49, 50, 51] and

Responses to the Objections [55, 57, 58].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the


1 - OPINION AND ORDER
court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

         Plaintiff is the legal representative of the estate of decedent Ashley Benson, who was

murdered at the DoubleTree Hotel in Portland in 2014. The Complaint, originally brought in

state court, asserts claims against various defendants arising out of that murder. Defendant

Grace Lial at all relevant times has worked as the Director of Rooms at the DoubleTree. The

wrongful death claim against Ms. Lial rests on a form of premises liability. Defendants removed

to this Court, asserting diversity jurisdiction. Plaintiff sought remand on the basis that Ashley

Benson and Grace Lial are both domiciled in Oregon.

         The F &R recommends remand, finding that Ashley Benson was domiciled in Oregon.

Defendants assert two errors: (1) the F&R only considered the allegations in the First Amended

Complaint (F AC), but not the evidence Defendants submitted, in resolving the question of

fraudulent joinder; and (2) the F&R misreads GranCare LLC v. Thrower, 889 F.3d 543 (9th Cir.

2018).

         The core of Defendants' assertion of eITor is that Defendant Lial has been fraudulently

joined to defeat diversity, when in fact Plaintiffs cannot assert a valid claim against her. In my

view, the F &R properly analyzes this issue. It takes care not to conflate the test for fraudulent

joinder with the test for failure to state a claim under Federal Rule of Civil Procedure 12(b)( 6).

It c01Tectly notes that the burden on a defendant to prevail in showing fraudulentjoinder is




2 - OPINION AND ORDER
significantly more difficult. And it correctly analyzes GranCare for the proposition that the

standard for fraudulentjoinder is similar to the "wholly insubstantial and frivolous" standard

under Rule 12(b)(6).

       Nowhere does the F&R limit its analysis, however, to the allegations in the FAC. In fact,

it expressly states that claims offraudulentjoinder allow courts to consider "evidence outside the

pleadings to determine whether joinder is fraudulent." F&R [43] at 6.

       I agree with the F&R's thoughtful analysis of both domicile andjoinder.

                                         CONCLUSION

       Upon review, I agree with Judge Beckerman's recommendation and I ADOPT the F&R

[43] as my own opinion. Plaintiffs Motion to Remand [12] is GRANTED and this case is

remanded to the Multnomah County Circuit Court.



       IT IS SO ORDERED.

       DATED this      '2J_ day of January, 2019.



                                                            ~
                                                            Chief United States District Judge




3 - OPINION AND ORDER
